Citation Nr: 0433982	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-35 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a service-connected 
right foot disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

The veteran served on active duty from August 1987 to April 
1991.

The veteran was granted service connection for a right foot 
disability in an August 1991 rating decision; a 10 percent 
disability rating was assigned.  The RO recharacterized the 
veteran's disability to residuals of a fifth metatarsal 
fracture deformity in a May 1994 rating decision and found 
the condition to be noncompensably disabling.  The 
noncompensable rating was confirmed and continued by an April 
1998 rating decision.  

In November 2002, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
for his service-connected fifth metatarsal fracture 
residuals.  A March 2003 RO rating decision denied the claim, 
and he appealed. 

Subsequently, in a November 2003 statement of the case (SOC), 
the RO again recharacterized the veteran's disability to a 
"right foot fifth metatarsal fracture deformity post 
resection of the fifth metatarsal head and excision of a 
fourth interspace neuroma/soft-tissue mass."  A 10 percent 
rating was assigned.  The veteran continued to express his 
disagreement with the assigned disability rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].




FINDINGS OF FACT

1.  The veteran's right foot disability is manifested by a 
mild to moderate level of pain, particularly on ambulation, 
with occasional flare-ups. 

2.  The evidence does not show that the veteran's right foot 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for the 
veteran's right foot disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right foot disability, which 
is currently evaluated as 10 percent disabling.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

As was noted in the Introduction, the concept of a well-
grounded claim was eliminated by the VCAA.  The current 
standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in the veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the November 
2003 SOC of the relevant law and regulations pertaining to 
his claim.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
December 2002.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him of 
the need to provide evidence showing that his condition had 
worsened.  Specifically, he was advised that VA would obtain 
service medical records, military records, VA medical 
records, and records from other federal agencies identified 
by him.  He was also informed that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  The veteran was also 
advised that he could submit statements from himself or 
others describing how his disability had worsened.  He was 
also cautioned that it was his responsibility to ensure that 
VA received all requested records not in the possession of a 
federal agency.

The Board additionally notes that even though the December 
2002 letter requested a response within 30 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claim was adjudicated by the RO in the March 
2003 rating decision and then readjudicated in the November 
2003 SOC.  Both of these decisions were rendered prior to the 
expiration of the one-year period following the December 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim.  However, this does not render the 
RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in December 2002, prior to the initial adjudication 
of his claim in the March 2003 rating decision.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider these claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
VA medical records.  There is of record the report of a 
February 2003 physical examination of the veteran.  The 
veteran and his representative have not identified any 
outstanding evidence.  

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a hearing is he so desired.  See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Service medical records reveal that in March 1990 the veteran 
was involved in a motor vehicle accident in which he 
sustained extensive injuries, including a fracture of the 
fifth metatarsal in his right foot.  The veteran was granted 
service connection for a right foot disability in an August 
1991 rating decision, and a 10 percent disability rating was 
assigned.  In May 1994 and April 1998 rating decisions, the 
RO found the condition to be noncompensably disabling.  At 
the time of the April 1998 rating decision, the medical 
evidence indicated that the veteran's right foot disability 
was essentially asymptomatic.

As was described in the Introduction, the veteran filed a 
claim of entitlement to an increased disability rating in 
November 2002.  The evidence of record includes the report of 
a February 2003 VA medical examination.  During this 
examination, the veteran complained of pain on the dorsum and 
plantar surfaces of the right foot.  He reported that the 
pain is constant in nature and is increased with walking, but 
diminished with no weight bearing.  He also reported being 
able to walk up to three blocks with pain before having to 
stop, and was found able to perform the basic activities of 
daily living.  On physical examination of the foot, no 
appreciable joint deformities were found, but severe 
tenderness to deep palpation at the base of his fourth and 
fifth toes was noted.  The veteran exhibited 5/5 strength 
with both plantar flexion and dorsiflexion.  An X-ray 
accompanying the examination identified no fracture of the 
right foot.  Overall, the examiner determined that the pain 
experienced by the veteran was due to an underlying right 
foot neuroma.

Also added to the record are treatment records from the VA 
Medical Center (VAMC) in Chicago, Illinois dated November 
2002 to October 2003.  These records reveal that the veteran 
was seen for complaints of pain in his right foot beginning 
in November 2002.  At that time, the veteran described the 
pain in his foot as a burning sensation which becomes worse 
due to standing on his feet all day at his job.  He stated 
that only rest improved the pain.  On physical examination, 
there was a pop to the fourth interspace of the right foot, a 
positive Mulder's sign, and pain with lateral compression.  
Neurologic examination was essentially negative and X-rays 
revealed no signs of fracture or degenerative joint disease 
of the fifth metatarsal.  Morton's neuroma of the fourth 
interspace was noted.

Due to this symptomatology, the veteran underwent an excision 
of the Morton's neuroma of the fourth interspace of the right 
foot in February 2003.  In the months following surgery, 
treatment records reveal that the veteran experienced some 
pain in the right foot, particularly on ambulation and 
pressure, which was variously described as "slight pain," 
"moderate pain, or "a little tenderness."  By March 2003, 
he was walking without limitation of distance.  The veteran 
did experience some flare-ups where the pain was described as 
more severe, but on each such occasion, the pain largely 
subsided within a few days.  At other times no pain was 
noted.  
X-rays performed in May 2003 showed bowing of the distal 
fifth metatarsal with abnormal head contour and cystic 
changes within the metatarsal head.  A July 2003 X-ray also 
revealed a flattening of the fifth metatarsal head.

Due to these findings and the continuance of pain, 
particularly on ambulation, the veteran underwent a second 
surgery in September 2003 which included a resection of the 
fifth metatarsal head and the excision of a soft tissue mass.  
Following this procedure, the veteran "related no problems 
and some pain."  A slight pop at the surgical sight was 
noted together with moderate pain at the lateral aspect of 
the fifth metatarsal shaft.  Overall, the veteran 
characterized his pain as a 4 on a 10 scale, with the pain 
occurring on ambulation and a sharp pain at rest.

Both the February and September 2003 surgeries were 
outpatient in nature, and the veteran was compensated for 
periods of convalescence following these procedures by the 
assignment of temporary total ratings from February 12, 2003 
to March 31, 2003 and from September 9, 2003 to October 31, 
2003.  

In November 2003, the RO assigned a 10 percent disability 
rating.  The veteran submitted a statement in December 2003 
in which he contended that "due to the ankylosis, adhesions, 
and [the] anesthetized state of the fifth metatarsal head, 
tubersity [sic] of the fifth metatarsal bone, and the 
tarsometatarsal joint in addition to the malunion of the 
tarsal and metatarsal bones" together with "[c]ontinuous 
pain and anesthetized state of lateral dorsal cutaneous nerve 
and extensor digitorum brevis and extensor hallucis brevis 
muscle," a higher rating was warranted.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right foot disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5279 and 5283 (2004).  He essentially 
contends that the symptomatology associated with his right 
foot disability is more severe than is contemplated by the 
currently-assigned rating.  

Assignment of a diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

As noted above, the veteran's service-connected right foot 
disability is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5279 [anterior metatarsalgia; Morton's 
disease] and 5283 [malunion or nonunion of tarsal or 
metatarsal bones].  After careful review of the record, the 
Board concludes that these Diagnostic Codes are not the most 
appropriate, given the character of the veteran's disability.  
Diagnostic Code 5283 is used for rating malunion or nonunion 
of the tarsal or metatarsal bones.  However, the medical 
evidence of record does not indicate that there any malunion 
or nonunion of the bones of the veteran's foot.  Moreover, 
while Diagnostic Code 5279 could conceivably be used to rate 
the veteran's disability given his history of Morton's 
neuroma, that Diagnostic Code only provides for a 10 percent 
rating and would thus not avail the veteran, who is currently 
rated at that level.  Additionally, the veteran's right foot 
disability encompasses symptomatology beyond that caused 
solely by Morton's neuroma (i.e. deformities of the fifth 
metatarsal head).

The Board concludes that Diagnostic Code 5284 [foot injuries, 
other] is most appropriate given the current state of the 
veteran's disability.  Diagnostic Code 5284 is catchall code 
and is the only code under the rating schedule that will 
adequately account for the entirety of the veteran's 
symptomatology.  

In reaching this conclusion, the Board has considered the 
veteran's December 2003 letter in which he argues, inter 
alia, that his disability includes "malunion of the tarsal 
and metatarsal bones."  However, as explained above, the 
medical evidence of record simply does not reflect such a 
condition, and the veteran's opinion is not competent or 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In any event, the rating criteria under Diagnostic Codes 5284 
and 5283 are identical.  Therefore, the same schedular rating 
will follow regardless of which of these Diagnostic Codes are 
used.  Accordingly, the Board will use Diagnostic Code 5284 
in rating the veteran's condition.

Specific rating criteria

As discussed in detail above, the Board is evaluating the 
veteran's right foot disability under Diagnostic Code 5284 
[foot injuries, other].  This provision provides for a 10 
percent rating for a moderate foot injury, a 20 percent 
rating for a moderately severe foot injury, and a 30 percent 
rating for a severe foot injury.  With actual loss of use of 
the foot, a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2004).  

Words such as "moderate", "moderately severe" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2004).   The Board observes in passing that although the 
word "moderate" is not defined in VA regulations, 
"moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc." Webster's New World 
Dictionary, Third College Edition (1988), 871.   

The use of terminology such as "mild," "moderate," or 
"severe" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

Schedular rating

The veteran's right foot disability is currently rated as 10 
percent disabling, which is indicative of moderate 
disability.  To obtain a 20 percent rating, his condition 
must be shown to be moderately severe.  Overall, the pain 
associated with the veteran's right foot disability has been 
consistently characterized by various VA podiatrists as 
"slight" or "moderate."  As discussed above, this is 
evidence which must be considered by the Board.  At times, 
the veteran has reported no pain at all.  The veteran 
reported pain as 4 on a scale of 10 during VA outpatient 
treatment in October 2003, after his most recent surgery.  
Although he has reported that he does experience flare-ups 
where his pain is more severe, such flare-ups are usually 
subside within a few days.   Overall, it appears that the 
veteran foot pain has been both objectively and subjectively 
reported as being generally moderate in degree. 
Moreover, within a month of his February 2003 surgery, the 
veteran was able to walk without limitation of distance and 
is also able to be on his feet throughout his workday.  
Although the Board does not doubt his complaints of pain with 
these activities, it appears that the pain does not limit his 
activities.

Based on the evidence of record, pain associated with the 
service-connected disability appears to be moderate in nature 
and therefore congruent with the currently-assigned 10 
percent rating.

The Board has considered the veteran's December 2003 
statement in reaching its conclusion.  In that statement, the 
veteran claimed that his right foot disability was further 
manifested by "ankylosis, adhesions, and [the] anesthetized 
state of the fifth metatarsal head, tubersity [sic] of the 
fifth metatarsal bone, and the tarsometatarsal joint in 
addition to the malunion of the tarsal and metatarsal bones" 
together with "[c]ontinuous pain and anesthetized state of 
lateral dorsal cutaneous nerve and extensor digitorum brevis 
and extensor hallucis brevis muscle."  The competent medical 
evidence of record, however, does not indicate that any of 
these symptoms exist.  As discussed above, although the 
veteran is competent to report his symptoms (such as pain on 
ambulation), as a layperson without medical training or 
experience he is not competent to render a opinion on medical 
matters such as the cause of such symptoms.  See Espiritu, 
supra.  Therefore, his statement is of no probative value.

In short, as explained above, the Board finds that the 
veteran's right foot disability is characterized by only a 
moderate level of pain, as described by examiners and the 
veteran himself, and does not appear to limit him at work.  
This is consistent with the currently-assigned 10 percent 
rating.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's right foot disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  

The clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  While treatment 
records from the Chicago VAMC and the February 2003 VA 
examination reflect the veteran's complaints of pain, there 
does not appear to be any functional loss.  Indeed, after the 
veteran's February 2003 surgery, his podiatrist reported that 
he could walk without limitation of distance.  Furthermore, 
the veteran is able to stand on his feet at work at an 
airport throughout the day.  See a June 2003 VA podiatry 
assessment.   There is also no evidence of weakness, 
fatigability, or incoordination and the like.  Although the 
Board acknowledges the veteran's complaints of pain on 
ambulation and while standing throughout the day, as 
discussed above such is contemplated by the assigned 10 
percent rating.  The Board is unable to identify any clinical 
findings that would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45. 



Extraschedular rating

The March 2003 RO rating decision concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected right foot disability.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003).  See VAOPGCPREC 
6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  The veteran has not indicated, nor has he presented 
evidence to support the premise, that his service-connected 
right foot disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.

The Board concedes that the veteran's right foot disability 
has resulted in occupational impairment.  In particular, the 
veteran has noted pain resulting from having to be on his 
feet throughout his workday.  This has been discussed above 
in arriving at the 10 schedular rating which is being 
assigned by the Board.  However, marked interference with 
employment has not been demonstrated.  Indeed, it appears 
that the service-connected right foot disability does not 
significantly limit the veteran on the job.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

With respect to hospitalization, it appears that the veteran 
has only been hospitalized for his right foot disability 
following the 1990 motor vehicle accident.  All other 
treatment for this condition, including his two recent 
surgeries, has been on an outpatient basis. 

To the extent that the veteran experienced increased 
difficulty with his service-connected right foot after the 
two surgeries in 2003, this has been compensated by the 
assignment of temporary total 100 percent disability ratings 
under 38 C.F.R. § 4.30 from February 12, 2003 to April 1, 
2003 and from September 9, 2003 to November 1, 2003.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected right foot 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for the 
service-connected right foot disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



